Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-13 in the reply filed on 2/7/2022 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.

Claim Objections
Claims 1-8 and 10 are objected to because of the following informalities. Appropriate correction is required.
Claim 1. The limitations “the steps,” “the range” and “the proviso” all lack antecedent basis.
Also, step (c)’s “the substrate being [sic: a] cathode” lacks an article.

Claim 2. The limitation “the range” lacks antecedent basis.

Claims 3-4. The limitation “the temperature” lacks antecedent basis.



Claim 6. The limitations “the range” and “the total volume” lack antecedent basis.

Claim 7. The limitation “the dissolved solid chromium formate” lacks antecedent basis.

Claim 8. The limitations “the dissolved solid chromium formate,” “the range,” “the total volume,” and “the proviso” all lack antecedent basis.

Claim 10. The limitations “the range” and “the total volume” lack antecedent basis.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9, 11, and 13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	For this reason claim 9 is indefinite. For purposes of examination, claim 9 is considered optional if claim 1’s “if” statement’s condition is not fulfilled.

Claim 11. This claim recites “in each step (a),” but there is no mention of a repeat of the steps. Thus it is uncertain whether just one or multiple step (a)s are required thereby making this claim indefinite.
For purposes of examination this claim will be interpreted either way.

Claim 13. It is uncertain whether claim 13 should be performed when the condition that the “if” statement in claim 1 leading to the performance of step (d) is not fulfilled. This is because claim 13 states “prior to step (d),” which leads to the question of whether it is required if step (d) need not be performed.
For this reason claim 13 is indefinite. For purposes of examination it will be considered to be paired with step (d).

Claim Rejections - 35 U.S.C. §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by, or in the alternative rejected under 35 U.S.C. § 103(a) as being unpatentable over Bishop et al., U.S. Patent App. Pub. No. 2007/0227895 A1 [hereinafter Bishop].
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.

Claim 1. A method for depositing a chromium or chromium alloy layer on at least one substrate (depositing chromium on substrate; Bishop title, abstract), the method comprising the steps 
(a) providing an aqueous deposition bath with a pH in the range from 4.1 to 6.9 (4-6.5; Bishop [0050]), the bath comprising 
- trivalent chromium ions (trivalent chromium; Bishop abstract, [0044]-[0045]), 
- formate ions (chromic formate; id.), and 
- optionally sulfate ions (need not be explicitly taught since optional), 

(c) immersing the at least one substrate in the aqueous deposition bath (substrate immersed into electroplating bath; Bishop abstract) and applying an electrical current such that the chromium or chromium alloy layer is deposited on the substrate, the substrate being cathode (electrical current applied to deposit chromium deposit; id.), 
wherein, if during or after step (c) the trivalent chromium ions have a concentration below a target concentration of trivalent chromium ions, then (d) adding dissolved trivalent chromium formate to the aqueous deposition bath such that trivalent chromium ions are present in a higher concentration than before step (d), with the proviso that - solid trivalent chromium formate is dissolved in a separated partial volume taken from the aqueous deposition bath to obtain the dissolved trivalent chromium formate for step (d) (Bishop gives no indication that the concentration goes below a target concentration, thus this step need not be performed; see MPEP § 2111.04(II) (“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”)). 

Claim 2. The method of claim 1, wherein the aqueous deposition bath has a temperature in the range from 20°C to 80°C (35-115°C). Bishop [0051].

See MPEP § 2111.04(II).

Claim 4. The method of claim 1, wherein the temperature of the separated partial volume taken from the aqueous deposition bath is within a range of ±3°C of the temperature of the aqueous deposition bath in step (c) (Bishop gives no indication that the concentration goes below a target concentration, thus this step directed towards step (d) need not be performed). See MPEP § 2111.04(II).

Claim 5. The method of claim 1, wherein the dissolved trivalent chromium formate is added in step (d) at latest after 8 hours after the solid trivalent chromium formate is dissolved in the separated partial volume taken from the aqueous deposition bath (Bishop gives no indication that the concentration goes below a target concentration, thus this step directed towards step (d) need not be performed). See MPEP § 2111.04(II).

Claim 6. The method of claim 1, wherein the trivalent chromium ions in the aqueous deposition bath have a concentration in the range from 15 g/L to 35 g/L, based on the total volume of the deposition bath (0.1-5 M, or 18.705-935.25 g/L). Bishop [0045].

See MPEP § 2111.04(II).

Claim 8. The method of claim 1, wherein in step (d) in the separated partial volume taken from the aqueous deposition bath including the dissolved solid chromium formate the trivalent chromium ions have a concentration in the range from 20 g/L to 35 g/L, based on the total volume of the separated partial volume including the dissolved solid chromium formate, with the proviso that in the separated partial volume including the dissolved solid chromium formate the trivalent chromium ions have a higher concentration than the trivalent chromium ions in the aqueous deposition bath (Bishop gives no indication that the concentration goes below a target concentration, thus this step directed towards step (d) need not be performed). See MPEP § 2111.04(II).

Claim 9. The method of claim 1, wherein after step (d) an aqueous deposition bath for at least one further step (a) results and steps (a) to (d) are repeated with at least one further substrate with such a deposition bath (Bishop gives no indication that the concentration goes below a target concentration, thus this step directed towards step (d) need not be performed). See MPEP § 2111.04(II).

Claim 12. The method of claim 1, wherein in step (a) the aqueous deposition bath further comprises ammonium ions (ammonium formate). Bishop [0046].

Claim 13. The method of claim 1, wherein prior to step (d) in the aqueous deposition bath an ampere-hour-meter is utilized to determine an ampere-hour value (Bishop gives no indication that the concentration goes below a target concentration, thus this step directed towards step (d) need not be performed). See MPEP § 2111.04(II).


Claim 9 rejected under 35 U.S.C. § 103 as being unpatentable over Bishop as applied to claim 1 above, and further in view of 
alternatively at least one of Barnes et al., U.S. Patent No. 4,196,063 [hereinafter Barnes] and/or Mertens et al., U.S. Patent App. Pub. No. 2015/0252487 A1 [hereinafter Mertens]; and
alternatively Hoshino et al., JP 2009-249707 A and Barclay et al., U.S. Patent No. 4,417,955 [hereinafter Barclay]. A machine translation was used for Hoshino et al. [hereinafter Hoshino].
Claim 9. The method of claim 1, wherein after step (d) an aqueous deposition bath for at least one further step (a) results and steps (a) to (d) are repeated with at least one further substrate with such a deposition bath (the following serve as alternative rejections).
I. Repeat – at least one of Barnes and/or Mertens

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s bath to be used with multiple workpieces in order to make a more economical use of the bath.
II. step (d) – alternatively Hoshino and Barclay
In the event that the use of multiple workpieces leads to the trivalent chromium ions having a concentration below a target concentration of trivalent chromium ions and triggers step (d), this is rendered obvious by Hoshino and Barclay.
Step (d) is: adding dissolved trivalent chromium formate to the aqueous deposition bath such that trivalent chromium ions are present in a higher concentration than before step (d), with the proviso that - solid trivalent chromium formate is dissolved in a separated partial volume taken from the aqueous deposition bath to obtain the dissolved trivalent chromium formate for step (d).
Barclay teaches a method comprising when the total chromium (III) concentration is low, then top-up is required and can be achieved on an ampere-hour basis. Barclay col. 8 ll. 3-6.
Hoshino teaches a method comprising a chromium storage tank 2 (which would have dissolved solid chromium), a chromium supply pump 14, and a logical control part 30, a current detection means such as a shunt, and current integrating unit 32. Hoshino abstract, [0006]-
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Barclay’s method comprising topping off when the total chromium (III) concentration is low on an ampere-hour basis with Hoshino’s method utilizing equipment to detect when the integrated amount of current reaches a set value and then pumping in more chromium solution from a storage tank in order to replenish the low chromium concentration.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Bishop as applied to claim 1 above, and further in view of Hou et al., CN 103628098 A. A machine translation was used for Hou et al. [hereinafter Hou].
Claim 10. Bishop is silent on the method of claim 1, wherein in step (a) the aqueous deposition bath contains sulfate ions and the sulfate ions have a concentration in the range from 5 g/L to 120 g/L, based on the total volume of the deposition bath.
However, Hou teaches that potassium sulfate may be added in a concentration of 100-120 g/L for use as a conductive salt. Hou [0014], [0022].
.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Bishop in view of Hou as applied to claim 10 above, and further in view of Francisco et al., U.S. Patent No. 3,082,157 [hereinafter Francisco], at least one of Barnes and/or Mertens, and alternatively Hoshino and Barclay.
Claim 11. Bishop is silent on the method of claim 10, wherein in each step (a) the sulfate ions have a concentration within a variation of ± 10 g/L compared to the concentration of sulfate ions of first step (a).
It is noted that it would have been obvious to have used multiple workpieces as described in the claim 9 rejection’s use of Barnes or Mertens, and alternatively Hoshino and Barclay.
Francisco teaches a method comprising recognizing that using multiple workpieces leads to dragout and sulfate loss. Francisco col. 7 ll. 12-31. Francisco further recognizes that sulfate should be added to keep the sulfate at a desired operating level, which would be the concentration at the start.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Francisco’s adding of sulfate in order to maintain the sulfate concentration.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Bishop as applied to claim 1 above, and further in view of Barnes and/or Mertens, alternatively Hoshino and Barclay, and alternatively Wells, U.S. Patent No. 3,264,198.
Claim 13. The method of claim 1, wherein prior to step (d) in the aqueous deposition bath an ampere-hour-meter is utilized to determine an ampere-hour value (this is rejected for similar reasons stated in the claim 9 rejection with the following addition).
Factual reference Wells teaches a method using an ampere hour meter 68 across a shunt which sums up the current with respect to time, which would give an integrated current in ampere-hours. Wells col. 2 ll. 58-72, fig. 1. Thus, this shows that Hoshino’s current integrating unit 32 would also act as a charge/energization meter which would then use ampere-hours in accordance with Barclay’s teachings since the current integrating unit 32 works with a shunt.
Alternatively to the use of Barclay’s and Hoshino’s teaching of the ampere-hour-meter, it also would have been obvious to have used Wells’s teachings.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s means with Wells’s method using an ampere hour meter to yield the predictable result of getting an integrated charge/energization value with ampere-hour units.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571) 270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/HO-SUNG CHUNG/
Examiner, Art Unit 1794